Exhibit 10.1

AMENDMENT NO. 11 TO CREDIT AGREEMENT

This AMENDMENT NO. 11 TO CREDIT AGREEMENT, dated as of April 24, 2009 (this
“Eleventh Amendment”), among JARDEN CORPORATION, a Delaware corporation (the
“Borrower”), DEUTSCHE BANK AG NEW YORK BRANCH (“DBNY”), as Administrative Agent
(as defined below), on behalf of each Lender executing a Lender Consent (as
defined below), as Foreign Currency Fronting Lender and as Swing Line Lender,
the L/C Issuers party thereto and CITICORP USA, INC., as Syndication Agent (as
defined below), amends certain provisions of the CREDIT AGREEMENT, dated as of
January 24, 2005 (as amended, supplemented, restated and/or otherwise modified
from time to time, the “Credit Agreement”), among the Borrower, the Lenders and
the L/C Issuers party thereto from time to time, DBNY, as administrative agent
for the Lenders and the L/C Issuers (in such capacity, and as agent for the
Secured Parties under the Collateral Documents, together with its successors in
such capacity, the “Administrative Agent”), CITICORP USA, INC., as syndication
agent for the Lenders and the L/C Issuers (in such capacity, together with its
successors in such capacity, the “Syndication Agent”), and BANK OF AMERICA,
N.A., NATIONAL CITY BANK OF INDIANA and SUNTRUST BANK, as co-documentation
agents for the Lenders and L/C Issuers. Unless otherwise specified herein, all
capitalized terms used in this Eleventh Amendment shall have the meanings
ascribed to such terms in the Credit Agreement.

W I T N E S S E T H:

WHEREAS, the Borrower desires to modify and amend certain provisions of the
Credit Agreement as more fully described herein;

WHEREAS, pursuant to Section 10.01(a) (Amendments, Etc.) of the Credit
Agreement, the consent of the Required Lenders is required to effect the
amendments set forth herein; and

WHEREAS, the Borrower, each Guarantor party to the Guarantor Consent (as defined
below), each Lender party to a Lender Consent and the Administrative Agent
agree, subject to the limitations and conditions set forth herein, to amend or
otherwise modify the Credit Agreement as set forth herein.

NOW, THEREFORE, for good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

Section 1. Certain Amendments to the Credit Agreement. As of the Eleventh
Amendment Effective Date (as defined below), and subject to the satisfaction of
the conditions set forth in Section 2 (Conditions to Effectiveness) hereof:

(a) Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
(i) deleting the definitions of “Revolving Credit Maturity Date” and “Stated
Maturity Date” appearing in such Section 1.01 and (ii) inserting the following
definitions in such Section 1.01 in the appropriate place to preserve the
alphabetical order of the definitions in such Section 1.01:

“Eleventh Amendment” shall mean Amendment No. 11 to Credit Agreement, dated as
of April 24, 2009.

“Extended Revolving Credit Sub-Commitment” means, as to each Revolving Lender,
its obligation to (a) make Revolving Loans to the Borrower pursuant to
Section 2.02(a) (Revolving Loans; Foreign Currency Loans), (b) purchase
participations in L/C Obligations, (c) purchase participations in Swing Line
Loans and (d) purchase participations in Foreign Currency Loans, in



--------------------------------------------------------------------------------

each case through the Extended Revolving Credit Maturity Date, in an aggregate
principal amount at any one time outstanding not to exceed the amount set forth
opposite such Extended Revolving Lender’s name on Schedule I-B (Revolving Credit
Commitments) under the heading “Extended Revolving Credit Sub-Commitment”, as
such amount may be reduced or adjusted from time to time in accordance with this
Agreement. The Extended Revolving Credit Sub-Commitment of each Revolving Lender
is a sub-limit of the Revolving Credit Commitment of the respective Revolving
Lender and not an additional commitment and, in no event, may exceed at any
time, when added to the Non-Extended Revolving Credit Sub-Commitment of such
Revolving Lender at such time, the Revolving Credit Commitment of such Revolving
Lender at such time.

“Extended Revolving Credit Sub-Commitment Agreement” means an agreement
substantially in the form of Exhibit L (Form of Extended Revolving Credit
Sub-Commitment Agreement).

“Extended Revolving Credit Sub-Commitment Effective Date” means the date of
effectiveness of the Extended Revolving Credit Sub-Commitment Agreement.

“Extended Revolving Credit Maturity Date” means (a) the Extended Revolving
Credit Stated Maturity Date or (b) such earlier date upon which the Aggregate
Revolving Credit Commitments may be terminated in accordance with the terms of
this Agreement.

“Extended Revolving Credit Stated Maturity Date” means January 24, 2012.

“Extending Revolving Lender” means, at any time, each Revolving Lender with an
Extended Revolving Credit Sub-Commitment at such time or, following the
termination of the Extended Revolving Credit Sub-Commitments, that has Revolving
Credit Outstandings or participations in outstanding Foreign Currency Loans,
Letters of Credit or Swing Line Loans made pursuant to an Extended Revolving
Credit Sub-Commitment.

“Initial Revolving Credit Maturity Date” means (a) the Initial Revolving Credit
Stated Maturity Date or (b) such earlier date upon which the Aggregate Revolving
Credit Commitments may be terminated in accordance with the terms of this
Agreement.

“Initial Revolving Credit Stated Maturity Date” means January 24, 2010.

“Non-Extended Revolving Credit Sub-Commitment” means, as to any Revolving Lender
at any time, the excess (if any) of (x) such Revolving Lender’s Revolving Credit
Commitment at such time over (y) such Revolving Lender’s Extended Revolving
Credit Commitment at such time. The Non-Extended Revolving Credit Sub-Commitment
of each Revolving Lender is a sub-limit of the Revolving Credit Commitment of
the respective Revolving Lender and not an additional commitment and, in no
event, may exceed at any time, when added to the Extended Revolving Credit
Sub-Commitment of such Revolving Lender at such time, the Revolving Credit
Commitment of such Revolving Lender at such time.

“Permitted Refinancing” means, with respect to any Person, any modification,
refinancing, refunding, renewal or extension of any Indebtedness of such Person;
provided that (a) the principal amount (or accreted value, if applicable)
thereof does not exceed the principal amount (or accreted value, if applicable)
of the Indebtedness so modified, refinanced, refunded, renewed or extended
except by an amount equal to unpaid accrued interest and premium thereon plus
other reasonable amount paid, and fees and expenses reasonably incurred, in
connection with

 

2



--------------------------------------------------------------------------------

such modification, refinancing, refunding, renewal or extension and by an amount
equal to any existing commitments unutilized thereunder, (b) such modification,
refinancing, refunding, renewal or extension has a final maturity date equal to
or later than the final maturity date of, and has a Weighted Average Life to
Maturity equal to or greater than the Weighted Average Life to Maturity of, the
Indebtedness being modified, refinanced, refunded, renewed or extended, (c) at
the time thereof, no Event of Default shall have occurred and be continuing, and
(d) (i) to the extent such Indebtedness being modified, refinanced, refunded,
renewed or extended is subordinated in right of payment to the Obligations, such
modification, refinancing, refunding, renewal or extension is subordinated in
right of payment to the Obligations on terms at least as favorable to the
Lenders as those contained in the documentation governing the Indebtedness being
modified, refinanced, refunded, renewed or extended, (ii) the terms and
conditions (including, if applicable, as to collateral but excluding as to
subordination, interest rate and redemption premium) of any such modified,
refinanced, refunded, renewed or extended Indebtedness, taken as a whole, are
not materially less favorable to the Loan Parties or the Lenders than the terms
and conditions of the Indebtedness being modified, refinanced, refunded, renewed
or extended, and (iii) such modification, refinancing, refunding, renewal or
extension is incurred by the Person (or any permitted successor of such Person)
who is the obligor of the Indebtedness being modified, refinanced, refunded,
renewed or extended.

“Permitted Senior Notes” shall mean any Indebtedness of the Borrower evidenced
by senior notes and incurred pursuant to one or more issuances of such senior
notes, all of the terms and conditions of which (including, without limitation,
with respect to interest rate, amortization, redemption provisions, maturities,
covenants, defaults, remedies and guaranties) are on market terms for a public
offering of senior notes or for a private placement of senior notes under Rule
144A of the Securities Act, as such Indebtedness may be amended, restated,
modified and/or supplemented from time to time in accordance with the terms
hereof and thereof; provided, that in any event, unless the Required Lenders
otherwise expressly consent in writing prior to the issuance thereof, (i) no
such Indebtedness shall be secured by any asset of the Borrower or any of its
Subsidiaries, (ii) no such Indebtedness shall be guaranteed by any Person other
than a Guarantor, (iii) no such Indebtedness shall be subject to scheduled
amortization or have a final maturity, in either case prior to the date
occurring one year following the Term Loan Maturity Date, (iv) the terms of such
Indebtedness (including, without limitation, all covenants, defaults and
remedies, but excluding as to interest rate and redemption premium), taken as a
whole, are (A) no less favorable to the Borrower and its Subsidiaries, or
(B) more restrictive or onerous, in either case, in any material respect than
the terms applicable to the Borrower and its Subsidiaries under this Agreement,
(v) any “asset sale” offer to purchase covenants included in the indenture
governing such Indebtedness shall provide that the Borrower shall be permitted
to repay obligations, and terminate commitments, under this Agreement before
offering to purchase such Indebtedness, (vi) the indenture governing such
Indebtedness shall not include any financial performance “maintenance” covenants
(although “incurrence-based” financial tests may be included), and (vii) the
“default to other indebtedness” event of default contained in the indenture
governing such Indebtedness shall provide for a “cross-acceleration” rather than
a “cross-default”. The issuance of Permitted Senior Notes shall be deemed to be
a representation and warranty by the Borrower that all conditions thereto have
been satisfied in all material respects and that same is permitted in accordance
with the terms of this Agreement, which representation and warranty shall be
deemed to be a representation and warranty for all purposes hereunder,
including, without limitation, Section 4.02 (Conditions Precedent to Each Credit
Extension) and Section 8 (Events of Default and Remedies).

“Permitted Senior Notes Documents” means, on or after the execution and delivery
thereof, each Permitted Senior Notes Indenture, the Permitted Senior Notes and
each other

 

3



--------------------------------------------------------------------------------

agreement, document, guaranty or instrument relating to the issuance of the
Permitted Senior Notes, in each case as the same may be amended, restated,
modified or supplemented from time to time in accordance with the terms hereof
and thereof.

“Permitted Senior Notes Indenture” means any indenture or similar agreement
entered into in connection with the issuance of Permitted Senior Notes, as the
same may be amended, restated, modified or supplemented from time to time in
accordance with the terms hereof and thereof.

“Revolving Credit Commitment Maturity Extension” has the meaning specified in
Section 2.01(b)(v) (Revolving Credit Commitment Maturity Extension).

“Revolving Credit Maturity Date” means (i) at any time prior to the Extended
Revolving Credit Sub-Commitment Effective Date, the Initial Revolving Credit
Maturity Date and (ii) at any time on and after the Extended Revolving Credit
Sub-Commitment Effective Date, the Extended Revolving Credit Maturity Date.

“Revolving Credit Stated Maturity Date” means (i) at any time prior to the
Extended Revolving Credit Sub-Commitment Effective Date, the Initial Revolving
Credit Stated Maturity Date and (ii) at any time on and after the Extended
Revolving Credit Sub-Commitment Effective Date, the Extended Revolving Credit
Stated Maturity Date.

“Tranche” means the respective facility and commitments utilized in making Loans
hereunder (e.g., Term Loan B1, Term Loan B2, Term Loan B3 and the Revolving
Credit Facility).

“Weighted Average Life to Maturity” means, when applied to any Indebtedness at
any date, the number of years obtained by dividing: (i) the sum of the products
obtained by multiplying (a) the amount of each then remaining installment,
sinking fund, serial maturity or other required payments of principal, including
payment at final maturity, in respect thereof, by (b) the number of years
(calculated to the nearest one-twelfth) that will elapse between such date and
the making of such payment; by (ii) the then outstanding principal amount of
such Indebtedness.

(b) The defined term “Applicable Margin” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) inserting the text “(x)”
immediately prior to the text “if the Borrower” appearing in the last sentence
of said Section and (ii) and inserting the following text before the period
(“.”) at the end of said definition:

“and (y) with respect to Revolving Loans, Foreign Currency Loans and the
Commitment Fees at any time of determination on and after the occurrence of both
the Initial Revolving Credit Stated Maturity Date and the Extended Revolving
Credit Sub-Commitment Effective Date, such per annum rates as are specified
therefor in the Extended Revolving Credit Sub-Commitment Agreement”.

(c) The defined term “Change of Control” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by (i) deleting the word “or”
appearing in clause (b) of said definition, (ii) deleting the period (“.”) at
the end of clause (c) of said definition and inserting the text “; or” in lieu
thereof and (iii) inserting the following clause (d) after clause (c) of said
definition:

“(d) a “change of control” or similar event shall occur as provided in any
Subordinated Indenture, and, on and after the execution, delivery and/or
incurrence thereof, any Permitted Senior Notes Document or any Indebtedness
incurred in connection with a Permitted Refinancing of any of the foregoing.”.

 

4



--------------------------------------------------------------------------------

(d) The defined term “Debt Issuance” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by inserting the following text
immediately preceding the period (“.”) appearing at the end of said definition:

“(including, without limitation, any Indebtedness in respect of the Permitted
Senior Notes).”.

(e) The definition of “Foreign Currency Sublimit” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by deleting the text
“$50,000,000” appearing therein and inserting the text “, at any time, an amount
equal to the lesser of the Aggregate Revolving Credit Commitments at such time
and $50,000,000” in lieu thereof.

(f) The defined term “Interest Payment Date” appearing in Section 1.01 (Defined
Terms) of the Credit Agreement is hereby amended by deleting the text “the
Revolving Credit Maturity Date,” in each place it appears in said definition and
inserting the text “the Initial Revolving Credit Maturity Date, the Extended
Revolving Credit Maturity Date” in lieu thereof.

(g) The defined term “Interest Period” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by deleting clause (iii) of the
proviso appearing in said definition and inserting the following new clause
(iii) in lieu thereof:

“(iii) no Interest Period shall extend beyond (x) with respect to Revolving
Loans, Swing Line Loans, L/C Obligations and Foreign Currency Loans, the Initial
Revolving Credit Stated Maturity Date or, after the occurrence of both the
Initial Revolving Credit Stated Maturity Date and the Extended Revolving Credit
Sub-Commitment Effective Date, the Extended Revolving Credit Stated Maturity
Date and (y) with respect to any Segment of the Term Loan, the Stated Term Loan
Maturity Date.”.

(h) The defined term “Lender” appearing in Section 1.01 (Defined Terms) of the
Credit Agreement is hereby amended by inserting the text “(or, in the case of a
Facilities Increase in connection with a Revolving Credit Commitment Maturity
Extension, the Extended Revolving Credit Sub-Commitment Agreement)” immediately
preceding the period (“.”) at the end of said definition.

(i) The defined term “Letter of Credit Expiration Date” appearing in
Section 1.01 (Defined Terms) of the Credit Agreement is hereby amended by
deleting the text “the Stated Maturity Date” appearing in said definition and
inserting the text “the Revolving Credit Stated Maturity Date” in lieu thereof.

(j) The defined term “Loan Documents” appearing in Section 1.01 (Defined Terms)
of the Credit Agreement is hereby amended by inserting the text “, after the
execution and delivery thereof pursuant to the terms of this Agreement, the
Extended Revolving Credit Sub-Commitment Agreement” immediately following the
text “Resignation and Assignment Agreement” appearing in said definition.

(k) The defined term “Revolving Credit Commitment” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by (i) inserting the
text “(including any Extended Revolving Credit Sub-Commitment of such Lender)”
immediately after the text “Facilities Increase Date” appearing in said
definition and (ii) inserting the following sentence at the end of said
definition:

“On and after the occurrence of the Extended Revolving Credit Sub-Commitment
Effective Date, the Revolving Credit Commitment of any Revolving Lender shall be
comprised of an “Extended Revolving Credit Sub-Commitment” and/or a
“Non-Extended Revolving Credit Sub-Commitment”.

 

5



--------------------------------------------------------------------------------

(l) The defined term “Revolving Credit Facility” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by inserting the
following text immediately preceding the period (“.”) appearing at the end of
said definition:

“(exclusive of any Revolving Commitment Increase pursuant to the Revolving
Credit Commitment Maturity Extension)”.

(m) The defined term “Subordinated Indebtedness” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by deleting the text
“Section 7.03(h) (Indebtedness)” and replacing it with the reference “Section
7.03(h)(I)(Indebtedness)”.

(n) The defined term “Term Loan Maturity Date” appearing in Section 1.01
(Defined Terms) of the Credit Agreement is hereby amended by deleting the text
“the Stated Maturity Date” appearing therein and inserting the text “(i) with
respect to the Closing Date Term Loan, the Stated Closing Date Term Loan
Maturity Date and (ii) with respect to each Incremental Term Loan, the
applicable Stated Incremental Term Loan Maturity Date” in lieu thereof.

(o) Section 2.01(b) (Facilities Increase) of the Credit Agreement is hereby
amended by (i) inserting the text “(exclusive, in the case of each of clauses
(x) and (y), of any Revolving Commitment Increase pursuant to the Revolving
Credit Commitment Maturity Extension)” immediately following the text “for all
such requests for Facilities Increases” in the first sentence of clause (i) of
said Section, (ii) deleting clause (B) of the proviso appearing in the first
sentence of clause (i) of said Section and inserting the following text in lieu
thereof:

“(B) no Facilities Increase in the Revolving Credit Facility shall be effective
after January 24, 2009 other than a single Facility Increase in connection with
a Revolving Credit Commitment Maturity Date Extension,”

(iii) deleting the text “and the Second Facilities Increase” appearing in
sub-clause (D) of the proviso appearing in the first sentence of clause (i) of
said Section and inserting the text “, the Second Facilities Increase and any
Revolving Commitment Increase pursuant to the Revolving Credit Commitment
Maturity Extension” in lieu thereof, (iv) deleting the text “and (D)” appearing
in clause (i) of the first sentence of said Section and inserting the text “,
(D)” in lieu thereof, (v) inserting the following text immediately prior the
period (“.”) at the end of the first sentence of said Section:

“and (E) any Facility Increase in connection with a Revolving Credit Commitment
Maturity Date Extension shall be subject to the additional requirements of
clause (v) below”,

, (vi) inserting the following text at the end of the clause (ii) of said
Section:

“Notwithstanding the foregoing, the provisions of this clause (ii) shall not
apply in connection with any Revolving Commitment Increase in connection with
the Revolving Credit Commitment Maturity Extension, it being understood and
agreed that the Borrower shall have the

 

6



--------------------------------------------------------------------------------

right to solicit Extended Revolving Credit Sub-Commitments from existing Lenders
and/or other Persons that are Eligible Assignees (which shall become Lenders) in
such manner as it may determine.”,

and (vii) inserting the following new clause (v) immediately after clause
(iv) of said Section:

“(v) In connection with any Facility Increase in the Revolving Credit Facility
pursuant to which the Extended Revolving Credit Sub-Commitments will be provided
(the “Revolving Credit Commitment Maturity Extension”), the following rules
shall apply: (1) the Borrower, the Administrative Agent and each such Lender or
other Eligible Assignee which agrees to provide an Extended Revolving Credit
Sub-Commitment shall execute and deliver to the Administrative Agent an Extended
Revolving Credit Sub-Commitment Agreement, (2) the final maturity of each such
Extended Revolving Credit Sub-Commitment shall be the Extended Revolving Credit
Maturity Date, (3) the Borrower shall obtain Extended Revolving Credit
Sub-Commitments in an aggregate amount of not more than $100,000,000, (4) the
Applicable Margin with respect to Revolving Loans, Foreign Currency Fees and the
Commitment Fee made available pursuant to Extended Revolving Credit
Sub-Commitments, in each case after the Initial Revolving Credit Stated Maturity
Date, shall be as agreed among the Borrower and the Extending Revolving Lenders
and set forth in the Extended Revolving Credit Sub-Commitment Agreement, (5) on
the Extended Revolving Credit Sub-Commitment Effective Date (immediately prior
to giving effect thereto), the Borrower shall permanently reduce the Aggregate
Revolving Credit Commitments in an amount equal to the aggregate amount of
Extended Revolving Credit Sub-Commitments to be provided pursuant to the
Extended Revolving Credit Sub-Commitment Agreement, with such permanent
reduction to be applied to the Revolving Credit Commitment of each Revolving
Lender according to its Pro Rata Revolving Share in effect immediately prior to
the effectiveness of the Extended Revolving Credit Sub-Commitment Agreement (and
otherwise in accordance with the requirements of Section 2.07(a) (Reduction or
Termination of Revolving Credit Commitments)) and, concurrently therewith, the
Borrower will (immediately, and without the requirement of notice thereof from
the Administrative Agent) make any prepayments required to be made pursuant to
Section 2.06(d)(i) (Prepayment If Outstandings Exceed Commitments), and
(6) Schedule I-B (Revolving Credit Commitments) shall be deemed modified to
reflect the revised Revolving Credit Commitments of each Revolving Lender after
giving effect to the Revolving Credit Commitment reductions pursuant to
preceding sub-clause (5) and the Extended Revolving Credit Sub-Commitments
provided pursuant to the Extended Revolving Credit Sub-Commitment Agreement,
with each such Extended Revolving Credit Sub-Commitment, and each Non-Extended
Revolving Credit Sub-Commitment, being identified as such on Schedule I-B
(Revolving Credit Commitments).”.

(p) Section 2.02(a) (Revolving Loans) of the Credit Agreement is hereby amended
by deleting the text “Revolving Credit Maturity Date” appearing in said Section
and inserting the text “Initial Revolving Credit Maturity Date (or, in the case
of any Extending Revolving Lender, the Extended Revolving Credit Maturity Date)”
in lieu thereof.

(q) Section 2.04(a)(i) (The Letter of Credit Commitment) of the Credit Agreement
is hereby amended by inserting the following new sub-clause (w) immediately
preceding sub-clause (x) of said Section:

“(w) the sum of (i) the aggregate Outstanding Amount of all Revolving Loans,
Swing Line Loans and L/C Obligations in respect of Letters of Credit with an
expiry date after the Initial Revolving Credit Maturity Date and (ii) an amount
equal to 105% of the Outstanding Amount of all Foreign Currency Loans, would
exceed the aggregate amount of all Extended Revolving Credit Sub-Commitments,”.

 

7



--------------------------------------------------------------------------------

(r) Section 2.04(a)(iv) (The Letter of Credit Commitment) of the Credit
Agreement is hereby amended by (i) deleting the text “and (B)” appearing in said
Section and inserting the text “(B)” in lieu thereof and (ii) inserting the
following text immediately before the period (“.”) at the end of said Section:

“and (C) no L/C Issuer that declines to approve the Eleventh Amendment will be
required to issue, amend, extend or renew any Letter of Credit issued by it, if,
after giving effect to such issuance, amendment, extension or renewal, the
expiry date of such Letter of Credit would be later than the Initial Revolving
Credit Maturity Date”.

(s) Section 2.06(e)(iii) (Mandatory Repayments) of the Credit Agreement is
hereby amended by deleting the text “(h)” appearing in the parenthetical in said
Section and inserting the text “(h)(I)” in lieu thereof.

(t) Section 2.07 (Reduction or Termination of Revolving Credit Commitments) of
the Credit Agreement is hereby amended by (i) inserting the text “pursuant to
this Section 2.07(a) (Reduction or Termination of Revolving Credit Commitments)”
immediately following the text “Aggregate Revolving Credit Commitments”
appearing in the penultimate sentence of clause (a) of such Section and
(ii) inserting the following new clauses (d) and (e) at the end of said Section:

“(d) On the Initial Revolving Credit Stated Maturity Date, the Non-Extended
Revolving Credit Sub-Commitment of each Revolving Lender shall terminate in its
entirety and be permanently reduced to $0.00.

(e) On the Extended Revolving Credit Stated Maturity Date, the Revolving Credit
Commitment (and the Extended Revolving Credit Sub-Commitment) of each Revolving
Lender shall terminate in its entirety and be permanently reduced to $0.00.”.

(u) Section 2.08 (Repayment of Loans) of the Credit Agreement is hereby amended
by deleting clauses (a), (b) and (c) of said Section in their entirety and
inserting the following new clauses (a), (b) and (c) in lieu thereof:

“(a) to the Revolving Lenders on each of the Initial Revolving Credit Maturity
Date and, if the Extended Revolving Credit Sub-Commitment Effective Date occurs,
the Extended Revolving Credit Maturity Date, the aggregate principal amount of
all outstanding Revolving Loans in Dollars outstanding on each such date;

(b) to the Foreign Currency Fronting Lender on the Initial Revolving Credit
Maturity Date and, if the Extended Revolving Credit Sub-Commitment Effective
Date occurs, on the Extended Revolving Credit Maturity Date, the aggregate
principal amount of all outstanding Foreign Currency Loans in the applicable
Denomination Currencies outstanding on such date;”.

(c) to the Swing Lender, each Swing Line Loan on (i) demand (by telephonic or
written notice) by the Administrative Agent, (ii) the tenth Business Day
following the incurrence of such Swing Line Loan, (iii) the Initial Revolving
Credit Maturity Date and (iv) if the Extended Revolving Credit Sub-Commitment
Effective Date occurs, the Extended Revolving Credit Maturity Date;”.

 

8



--------------------------------------------------------------------------------

(v) Section 2.10(a) (Commitment Fee) of the Credit Agreement is hereby amended
by deleting the text “and on the Revolving Credit Maturity Date” appearing in
said Section and inserting the text “and on each of the Initial Revolving Credit
Maturity Date and the Extended Revolving Credit Maturity Date” in lieu thereof.

(w) Section 2.10(b) (Foreign Currency Fronting Fee and Documentary and
Processing Charges Payable to Foreign Currency Fronting Lender) of the Credit
Agreement is hereby amended by deleting the text “and on the Revolving Credit
Maturity Date” appearing in said Section and inserting the text “and on each of
the Initial Revolving Credit Maturity Date and the Extended Revolving Credit
Maturity Date” in lieu thereof.

(x) Section 4.04(a)(i) (Certain Documents) of the Credit Agreement is hereby
amended by inserting the following text immediately prior to the semi-colon
“(;)” appearing at the end of said Section:

“(or, in the case of the Revolving Credit Commitment Maturity Extension, the
Extended Revolving Credit Commitment Agreement (in lieu of all of the above),
duly executed by the Borrower and each Extending Revolving Lender)”.

(y) Section 5.13(a) (Ownership of Subsidiaries) of the Credit Agreement is
hereby amended by inserting the text “, the Permitted Senior Notes Documents and
agreements evidencing Indebtedness incurred pursuant to any Permitted
Refinancing thereof” immediately preceding the text “and the Subordinated
Indentures” appearing in the last sentence of said Section.

(z) Section 7.03 (Indebtedness) of the Credit Agreement is hereby amended by
(i) deleting clause (b) of said Section and inserting new clause (b) in lieu
thereof:

“(b) Indebtedness under the Subordinated Notes, the AHI Assumed Indebtedness and
the other Indebtedness outstanding as of the Closing Date and all as disclosed
on Schedule 7.03 (Outstanding Indebtedness) and any Permitted Refinancing of any
of the foregoing Indebtedness;”

and (ii) inserting the text “(I)” immediately preceding the text “unsecured
Indebtedness” appearing in clause (h) of said Section and (iii) inserting the
following text immediately preceding the semi-colon (“;”) at the end of clause
(h) of said Section:

“and (II) unsecured Indebtedness of the Borrower under the Permitted Senior
Notes and the other Permitted Senior Notes Documents, and of the Guarantors (so
long as same remain Guarantors) under guarantees of the obligations of the
Borrower pursuant to the Permitted Senior Notes Documents to which they are a
party (and any Permitted Refinancing of any of the foregoing Indebtedness), so
long as (i) such Indebtedness is incurred in accordance with the requirements of
the definition of Permitted Senior Notes, (ii) 100% of the Net Proceeds thereof
are applied to repay Loans in accordance with the requirements of
Section 2.06(e)(iii) (Mandatory Prepayments), (iii) the Borrower shall be in
compliance with the financial covenants specified in Section 7.13 (Financial
Covenants) on a pro forma basis immediately after giving effect to such
incurrence, as shall be certified by a Responsible Officer of the Borrower,
together with supporting calculations in reasonable detail, (iv) no Default or
Event of Default shall have occurred and be continuing or would result
therefrom, and (v) all representations and warranties contained in Article V
(Representations and Warranties) and in the other Loan Documents shall be true
and correct in all material respects as though made on and as of the date of
such incurrence, except to the extent such representations and warranties
expressly relate to an earlier date, in which case they shall have been true and
correct in all material respects as of such earlier date,”.

 

9



--------------------------------------------------------------------------------

(aa) Section 7.07(b) (Restricted Payments) of the Credit Agreement is hereby
amended by deleting the text “dividend payments or other distributions”
appearing in clause (b) of said Section and inserting the text “Restricted
Payments” in lieu thereof.

(bb) Section 7.11 (Burdensome Agreements) of the Credit Agreement is hereby
amended by (i) deleting the text “and” at the end of clause (vi) thereof and
inserting a comma (“,”) in lieu thereof, and (ii) redesignating clause (vii) of
said Section as clause (viii) thereof and inserting the following new clause
(vii) in lieu thereof:

“(vii) the Subordinated Notes, the Permitted Senior Notes Documents and
agreements evidencing Indebtedness incurred pursuant to any Permitted
Refinancing thereof; and”.

(cc) Section 7.19 (Subordinated Indebtedness) of the Credit Agreement is hereby
amended by deleting said Section in its entirety and inserting the following new
Section 7.19 in lieu thereof:

“7.19 Subordinated Indebtedness; etc. Unless consented to by the Required
Lenders:

(a) (i) prepay, redeem, purchase, repurchase, defease or otherwise satisfy prior
to the scheduled maturity thereof in any manner, or make any payment in
violation of any subordination terms of, any Subordinated Indebtedness, in each
case including pursuant to any change of control, sale of assets, issuance of
any equity or otherwise as may be set forth in the terms therefor or available
to the Borrower at its option or (ii) make (or give any notice in respect of)
any voluntary or optional prepayment on, or voluntary or optional redemption,
repurchase, defeasance or other acquisition for value of, any Permitted Senior
Note Document (or any Indebtedness incurred in connection with a Permitted
Refinancing thereof); or

(b) amend, modify or change the terms of any Subordinated Indebtedness (or the
Subordinated Indenture or any other material agreement or document entered into
in connection with such Subordinated Indebtedness) or, after the execution and
delivery thereof, any Permitted Senior Notes Document (or any agreements
evidencing Indebtedness incurred pursuant to a Permitted Refinancing thereof) if
the effect of such amendment is to (i) increase the interest rate on such
Subordinated Indebtedness or Permitted Senior Notes (or any Indebtedness
incurred in connection with a Permitted Refinancing thereof), (ii) change the
dates upon which payments of principal or interest are due on such Subordinated
Indebtedness or Permitted Senior Notes (or any Indebtedness incurred in
connection with a Permitted Refinancing thereof) (other than to extend such
dates), (iii) change any default or event of default other than to delete or
make less restrictive any default provision therein, or add any covenant with
respect to such Subordinated Indebtedness or Permitted Senior Notes (or any
Indebtedness incurred in connection with a Permitted Refinancing thereof),
(iv) change the redemption or prepayment provisions of such Subordinated
Indebtedness or Permitted Senior Notes (or any Indebtedness incurred in
connection with a Permitted Refinancing thereof) other than to extend the dates
therefor or to reduce the premiums payable in connection therewith or (v) change
or amend any other term if such change or amendment would materially increase
the obligations of the obligor, or shorten the maturity or average life to
maturity of such Subordinated Indebtedness or Permitted Senior Notes (or any
Indebtedness incurred in connection with a Permitted Refinancing thereof) or
increase the rate or fees applicable thereto or grant collateral as security
therefor, or confer additional material rights to the holder of such
Subordinated Indebtedness or Permitted Senior

 

10



--------------------------------------------------------------------------------

Notes (or any Indebtedness incurred in connection with a Permitted Refinancing
thereof), in each of clauses (i) through (v), in a manner adverse to the
Borrower, any of its Subsidiaries, the Administrative Agent or any Lender;

provided that in any fiscal year, (A) the Borrower may at any time prepay,
redeem, purchase, repurchase, refinance, defease or otherwise satisfy prior to
the scheduled maturity thereof a principal amount of Subordinated Indebtedness
or Permitted Senior Notes not in excess of the Applicable Amount at such time
(each such event, a “Bond Repurchase”), so long as both immediately before and
after the making of any such Bond Repurchase, and pro forma for each such Bond
Repurchase, (i) the excess of the Aggregate Revolving Credit Commitments over
the aggregate Outstanding Amount of all Revolving Loans, Swing Line Loans,
Foreign Currency Loans and L/C Obligations shall equal or exceed the Dollar
Equivalent of $40,000,000, (ii) no Default or Event of Default shall have
occurred and be continuing, and (iii) all representations and warranties
contained in Article V (Representations and Warranties) and in the other Loan
Documents shall be true and correct in all material respects; and provided,
further, that, (x) notwithstanding any of the foregoing provisions of this
Section 7.19, so long as no Default or Event of Default then exists or would
result therefrom, the Borrower may prepay, redeem, purchase, repurchase, defease
or otherwise satisfy prior to the scheduled maturity thereof, any Subordinated
Indebtedness (including, without limitation, the Subordinated Notes issued
pursuant to the 2002 Indenture) or Permitted Senior Notes in connection with any
Permitted Refinancing thereof, and (y) any such transaction pursuant to
preceding clause (x) of this proviso shall not be considered a Bond Repurchase
for purposes of calculating the Applicable Amount.”.

(dd) Section 8.01(e) (Cross-Default) of the Credit Agreement is hereby amended
by deleting clause (iii) of said Section in its entirety and inserting the
following new clause (iii) in lieu thereof:

“(iii) there occurs any event of default under and as defined in the
Subordinated Notes, any other Subordinated Indebtedness, the Subordinated
Indenture, any Permitted Senior Notes Document or any agreement evidencing a
Permitted Refinancing of the forgoing which could reasonably result in liability
exceeding the Dollar Equivalent equal to $50,000,000;”

(ee) Section 9.04(b) (Reliance by Administrative Agent) of the Credit Agreement
is hereby amended by restating said Section in its entirety as follows:

“(b) For purposes of determining compliance with the conditions specified in
Sections 4.01 (Conditions Precedent to Initial Credit Extensions), 4.02
(Conditions Precedent to Each Credit Extension) and 4.04 (Conditions Precedent
to Each Facilities Increase) each Agent and each Lender shall be deemed to have
consented to, approved or accepted or to be satisfied with, each document or
other matter required thereunder to be consented to or approved by or acceptable
or satisfactory to the Administrative Agent, any other Agent and/or a Lender
unless the Administrative Agent shall have received notice from such Lender
prior to the anticipated Closing Date, or other relevant date of determination,
as the case may be, specifying its objection thereto. Without limiting the
foregoing, it is understood and agreed that each Lender has the right to request
from the Administrative Agent a copy of any item required to be delivered
pursuant to Section 4.01 (Conditions Precedent to Initial Credit Extensions),
4.02 (Conditions Precedent to Each Credit Extension) or 4.04 (Conditions
Precedent to Each Facilities Increase) which is required to be satisfactory in
form, scope and substance to the Administrative Agent or any other Agent.”

 

11



--------------------------------------------------------------------------------

(ff) Section 10.07(c) (Assignments and Participations) of the Credit Agreement
is hereby amended by inserting the text “(including Extended Revolving Credit
Sub-Commitments and Non-Extended Revolving Credit Sub-Commitments)” immediately
after the text “Commitments” appearing in said Section.

(gg) The Credit Agreement is hereby further amended by deleting the identifying
text “(Subordinated Indebtedness)” appearing in each reference to “Section 7.19”
(or any sub-clause thereof) appearing in the Credit Agreement and inserting the
text “(Subordinated Indebtedness, etc.)” in lieu thereof.

(hh) Exhibit C-2 (Form of Revolving Loan Note) to the Credit Agreement is hereby
amended by restating same in its entirety in the form of Exhibit C-2 (Form of
Revolving Loan Note) attached hereto.

(ii) Exhibit C-3 (Form of Swing Line Note) to the Credit Agreement is hereby
amended by restating same in its entirety in the form of Exhibit C-3 (Form of
Swing Line Note) attached hereto.

(jj) Exhibit E (Form of Assignment and Acceptance) to the Credit Agreement is
hereby amended by restating same in its entirety in the form of Exhibit E (Form
of Assignment and Acceptance) attached hereto.

(kk) The Credit Agreement is hereby further amended by attaching new Exhibit L
(Form of Extended Revolving Credit Sub-Commitment Agreement) in the form of
Exhibit L (Form of Extended Revolving Credit Sub-Commitment Agreement) attached
hereto.

Section 2. Conditions to Effectiveness. This Eleventh Amendment shall become
effective as of the date (the “Eleventh Amendment Effective Date”) on which each
of the following conditions precedent shall have been satisfied:

(a) Certain Documents. The Administrative Agent shall have received each of the
following, dated as of the Eleventh Amendment Effective Date (unless otherwise
agreed to by the Administrative Agent), in form and substance satisfactory to
Administrative Agent:

(i) this Eleventh Amendment, duly executed by the Borrower and the
Administrative Agent;

(ii) the Consent, Agreement and Affirmation of Guaranty in the form attached
hereto as Exhibit A (the “Guarantor Consent”), duly executed by each of the
Guarantors;

(iii) the Acknowledgment and Consents, each in the form attached hereto as
Exhibit B (each, a “Lender Consent”), duly executed by the Lenders constituting
the Required Lenders;

(iv) a copy of the notice delivered by a Responsible Officer of the Borrower (or
by an authorized attorney at Kane Kessler, P.C., counsel to the Borrower), to
each Local Agent in respect of each outstanding Local Credit Facility pursuant
to the requirements of Section 5.4(c) (Matters Relating to Loan Documents) of
the Local Credit Facility Intercreditor Agreement, pursuant to which the
Borrower notifies each such Local Agent of the amendments contained herein,
certified by a Responsible Officer of

 

12



--------------------------------------------------------------------------------

the Borrower as being a true, complete and correct copy of such notice and
together with evidence reasonably satisfactory to the Administrative Agent that
such notice shall have been delivered by the Borrower to such Local Agents at
least three Business Days prior to the Eleventh Amendment Effective Date; and

(v) such additional documentation as the Administrative Agent or the Required
Lenders may reasonably require prior to the execution and delivery of this
Eleventh Amendment to the Borrower by the Administrative Agent.

(b) Corporate and Other Proceedings. All corporate and other proceedings, and
all documents, instruments and other legal matters in connection with the
transactions contemplated by this Eleventh Amendment shall be satisfactory in
all respects to the Administrative Agent and the Required Lenders.

(c) Representations and Warranties; No Defaults. The Administrative Agent, for
the benefit of the Lenders, shall have received a certificate of a Responsible
Officer of the Borrower certifying that both before and after giving effect to
this Eleventh Amendment:

(i) each of the representations and warranties set forth in Article V
(Representations and Warranties) of the Credit Agreement and in the other Loan
Documents shall be true and correct in all material respects on and as of the
Eleventh Amendment Effective Date with the same effect as though made on and as
of such date, except to the extent such representations and warranties expressly
relate to an earlier date, in which case such representations and warranties
shall have been true and correct in all material respects as of such earlier
date; and

(ii) no Default or Event of Default shall have occurred and be continuing,
either on the date hereof or on the Eleventh Amendment Effective Date.

Section 3. Representations and Warranties. The Borrower, on behalf of itself and
the other Loan Parties, hereby represents and warrants to the Administrative
Agent and each Lender as follows:

(a) the execution, delivery and performance by each Loan Party of this Eleventh
Amendment have been duly authorized by all requisite corporate or other action
on the part of such Loan Party and will not violate any of the certificates of
incorporation or by-laws (or equivalent Constituent Documents) of such Loan
Party; and

(b) this Eleventh Amendment has been duly executed and delivered by each Loan
Party, and each of this Eleventh Amendment and the Credit Agreement as amended
or otherwise modified hereby constitutes the legal, valid and binding obligation
of such Loan Party, enforceable against such Loan Party in accordance with their
terms, except as the enforceability thereof may be limited by applicable
bankruptcy, insolvency, reorganization and other similar Laws relating to or
affecting creditors’ rights generally and by the application of general
equitable principles (whether considered in proceedings at Law or in equity).

Section 4. Reference to and Effect on the Loan Documents.

(a) As of the Eleventh Amendment Effective Date, each reference in the Credit
Agreement and the other Loan Documents to “this Agreement,” “hereunder,”
“hereof,” “herein” or words of like import shall mean and be a reference to the
Credit Agreement or such other Loan Document as amended by this Eleventh
Amendment.

 

13



--------------------------------------------------------------------------------

(b) Except to the extent amended hereby, the Credit Agreement and all of the
other Loan Documents shall remain in full force and effect and are hereby
ratified and confirmed.

(c) The execution, delivery and effectiveness of this Eleventh Amendment shall
not operate as a waiver of any Default or Event of Default or any right, power,
privilege or remedy of any Agent, any Lender or any L/C Issuer under the Credit
Agreement or any Loan Document, or constitute a waiver of any provision of the
Credit Agreement or any Loan Document, except as to any waiver expressly set
forth in this Eleventh Amendment.

(d) The Borrower hereby confirms that the security interests and Liens granted
by the Borrower pursuant to the Loan Documents continue to secure the
Obligations and that such security interests and Liens remain in full force and
effect.

Section 5. Costs and Expenses. As provided in Section 10.04 (Attorney Costs,
Expenses and Taxes) of the Credit Agreement, the Borrower agrees to reimburse
the Administrative Agent for all reasonable fees, costs and out-of-pocket
expenses due and payable by the Borrower pursuant to the Loan Documents,
including such costs and expenses (including Attorney Costs) for advice,
assistance, or other representation in connection with the preparation,
execution and delivery of this Eleventh Amendment.

Section 6. Governing Law. This Eleventh Amendment and the rights and obligations
of the parties hereto shall be governed by, and construed and interpreted in
accordance with, the laws of the State of New York.

Section 7. Headings. Section headings in this Eleventh Amendment are included
herein for convenience of reference only and shall not constitute a part of this
Eleventh Amendment for any other purposes.

Section 8. Severability. The fact that any term or provision of this Eleventh
Amendment (or of the Credit Agreement, to the extent modified pursuant to this
Eleventh Amendment) is held invalid, illegal or unenforceable as to any person
in any situation in any jurisdiction shall not affect the validity,
enforceability or legality of the remaining terms or provisions hereof or the
validity, enforceability or legality of such offending term or provision in any
other situation or jurisdiction or as applied to any person.

Section 9. Execution in Counterparts. This Eleventh Amendment may be executed in
any number of counterparts and by different parties hereto in separate
counterparts, each of which when so executed shall be deemed to be an original
and all of which taken together shall constitute one and the same instrument.
Receipt by the Administrative Agent of a facsimile, PDF or other electronic copy
of an executed signature page hereof shall constitute receipt by the
Administrative Agent of an executed counterpart of this Eleventh Amendment.

Section 10. Waiver of Jury Trial. EACH OF THE PARTIES HERETO IRREVOCABLY WAIVES
TRIAL BY JURY IN ANY ACTION OR PROCEEDING WITH RESPECT TO THIS ELEVENTH
AMENDMENT OR ANY OTHER LOAN DOCUMENT.

[SIGNATURE PAGES FOLLOW]

 

14



--------------------------------------------------------------------------------

IN WITNESS WHEREOF, this Eleventh Amendment has been duly executed on the date
set forth above.

 

JARDEN CORPORATION,

as Borrower

By:  

/s/ John E. Capps

Name:   John E. Capps Title:   Senior Vice President and General Counsel



--------------------------------------------------------------------------------

Deutsche Bank AG New York Branch,

as Administrative Agent, Foreign Currency

Fronting Lender and Swing Line Lender

under the Credit Agreement

By:  

/s/ Scottye Lindsey

Name:   Scottye Lindsey Title:   Director By:  

/s/ Paul O’Leary

Name:   Paul O’Leary Title:   Director

 



--------------------------------------------------------------------------------

CITICORP USA, INC.,

as Syndication Agent

By:  

/s/ Allen Fisher

Name:   Allen Fisher Title:   Vice President